FILED
                             NOT FOR PUBLICATION                            MAY 03 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



PIERRE GENEVIER,                                 No. 09-57040

               Plaintiff - Appellant,            D.C. No. 2:08-cv-05681-AG-PLA

  v.
                                                 MEMORANDUM *
COMMISSIONER OF SOCIAL
SECURITY,

               Defendant - Appellee.



                    Appeal from the United States District Court
                       for the Central District of California
                    Andrew J. Guilford, District Judge, Presiding

                              Submitted April 5, 2011 **

Before:        B. FLETCHER, CLIFTON, and BEA, Circuit Judges.

       Pierre Genevier appeals pro se from the district court’s summary judgment

in his action against the Commissioner of Social Security alleging improper denial

of his application for Supplemental Security Income (“SSI”). We have jurisdiction


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 28 U.S.C. § 1291. We review de novo the district court’s order affirming the

Commissioner’s decision. Ukolov v. Barnhart, 420 F.3d 1002, 1004 (9th Cir.

2005). We affirm.

      The district court properly granted summary judgment because substantial

evidence supported the Commissioner’s determination that Genevier did not

establish that he was a “qualified alien” eligible to receive SSI. 8 U.S.C.

§§ 1611(a), 1641(b) (an alien who is not a “qualified alien” is generally not eligible

for any federal public benefit); see also 20 C.F.R. § 416.1618(a), (d) (an alien may

be eligible for SSI benefits if permanently residing in the United States with the

knowledge and permission of the Immigration and Naturalization Service, which

the Commissioner must verify).

      Genevier’s remaining contentions are unpersuasive.

      AFFIRMED.




                                          2                                    09-57040